11th Court of Appeals
Eastland, Texas
Opinion
 
Shawn Lomantt Hancock
            Appellant
Vs.                  No. 11-03-00209-CR – Appeal from Washington County
State of Texas
            Appellee
 
            This is an appeal from a judgment adjudicating guilt.  We affirm.
            In a multi-count indictment, Shawn Lomantt Hancock was charged with committing forgery
of a financial instrument on August 21, 2001, with committing forgery of a financial instrument on
September 27, 2001, and with committing theft of a gooseneck trailer.  Appellant entered pleas of
guilty to the August forgery of a financial instrument and the theft.  A plea bargain agreement was
reached.  On April 19, 2002, the trial court deferred the adjudication of appellant’s guilt and placed
him on community supervision for five years for each offense.   After the February 11, 2003, hearing
on the State’s amended motions to adjudicate, the trial court found that appellant had violated the
terms and conditions of community supervision by committing three separate offenses of theft:  a
July 2002 theft of an automobile, an October 2002 theft of tools, and a May 2002 theft of a trailer. 
For each offense, the trial court revoked appellant’s community supervision, adjudicated his guilt,
and assessed punishment at confinement for 20 months in a state jail facility.
            Appellant is represented by retained counsel who has filed in this court a motion to withdraw
the appeal.  Counsel states that, as part of a plea bargain in other pending cases, appellant has agreed
to withdraw this appeal.  While the motion is not signed by appellant pursuant to TEX.R.APP.P.
42.2, the clerk of the trial court has filed a supplemental clerk’s record containing a judgment
convicting appellant, upon his plea of guilty, of theft and sentencing him pursuant to a plea bargain
agreement in which appellant agreed to waive the present appeal.  
            In the interest of justice, we will submit the appeal on the record before this court.  TEX.
CODE CRIM. PRO. ANN. art. 42.12, § 5(b) (Vernon Supp. 2004) precludes an appeal challenging
the trial court’s determination to proceed with the adjudication of guilt.  Phynes v. State, 828 S.W.2d
1 (Tex.Cr.App.1992); Olowosuko v. State, 826 S.W.2d 940 (Tex.Cr.App.1992).  The record reflects
no jurisdictional defects and that no reversible error occurred.
            The judgment of the trial court is affirmed. 
 
                                                                                    PER CURIAM
 
June 24, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.